Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 1 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 1 of 30



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLORADO

  Civil Action No. _________________________

  ANN C. HOAK,

                                Plaintiff,
  v.

  UNITED SPECIALTY INSURANCE
  COMPANY,

                                Defendant.



                           CLASS ACTION COMPLAINT
  ______________________________________________________________________________

         Plaintiff Ann C. Hoak (“Hoak” or “Plaintiff”) brings this action on behalf of herself and all

  other similarly situated persons against Defendant United Specialty Insurance Company (“USIC”).

  Plaintiff makes the following allegations pursuant to the investigation of her counsel, and based

  upon information and belief, except as to the allegations specifically pertaining to her, which are

  based on personal knowledge.

  I.     NATURE OF ACTION

         1.      This is a class action for breach of contract to recover amounts for the loss of use

  of ski passes insured by Defendant. Plaintiff’s claims are supported by the written provisions of

  her policy, which are materially the same as those of other policies held by the members of the

  proposed class.

         2.      Plaintiff’s ski pass insurance policy covers the cost of the ski pass against the risk

  of not being able to use the ski pass due to a covered peril. Defendant promised to reimburse




                                                   1
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 2 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 2 of 30



  Plaintiff for the cost of her ski pass minus the applicable daily rate or pro-rata reduction for each

  day that Plaintiff used her ski pass during the 2019/2020 ski season.

          3.      Despite unambiguous language in the policy, which is a fully integrated insurance

  agreement, Defendant breached the policy by failing to pay Plaintiff when she was unable to use

  her ski pass because of the COVID-19 pandemic.

          4.      Defendant has caused material harm to Plaintiff and the proposed class by

  improperly failing to make payment.

          5.      On behalf of herself and a class of similarly situated persons, Plaintiff seeks to

  recover compensatory, as well as declaratory and injunctive relief.


  II.     PARTIES


          6.      Plaintiff Ann C. Hoak is a resident of the City of Vail in Eagle County, Colorado.

          7.      Defendant USIC is a property casualty insurance company incorporated under the

  laws of the State of Delaware with its principal place of business in the State of Texas at 1900 L

  Don Dodson Drive, Bedford, Texas 76021.

  III.    JURISDICTION AND VENUE

          8.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2), because this

  is a class action in which at least one member of the class is a citizen of a state different from

  Defendant, the amount in controversy exceeds $5 million exclusive of interest and costs, and the

  proposed class contains more than 100 members.

          9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and Local Rule 3.2(b)(1)

  in that Defendant resides in this judicial district and division and a substantial portion of the events

  giving rise to Plaintiff’s causes of action occurred in this judicial district and division.



                                                     2
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 3 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 3 of 30



  IV.    FACTUAL BACKGROUND

         The Epic Pass and Ski Pass Insurance

         10.      Defendant USIC provides season ski pass insurance coverage whereby it promises

  its insureds coverage against loss of use of the insured’s season ski pass.

         11.      Vail Corporation d/b/a Vail Resorts Management Company (“Vail Resorts”)

  operates more than 33 ski resorts throughout the United States. Vail Resorts Management sells

  “Epic Passes” promising access to skiing and snowboarding at its resorts. To visit these mountain

  resorts, consumers can purchase Epic Passes as: (1) annual passes for prices ranging from $319 to

  $979; (2) weekly passes from $391 to $766; or (3) day or multi-day passes from $67 to $766.

         12.      To induce consumers to purchase Epic Passes well in advance of the ski season,

  and to mitigate the risk that consumers may be unable to realize the full use of their Epic Pass for

  reasons beyond their control, Vail Resorts offers pass insurance to its customers through USIC.

         13.      Upon information and belief, Vail Resorts sold hundreds of thousands of Epic

  Passes for the 2019/2020 ski season.

         14.      Upon information and belief, thousands of consumers purchased pass insurance

  through USIC.

         15.      The website for Epic Pass identifies pricing for pass insurance as follows, based on

  the type of Epic Pass purchased:

                  Pass Type                                               Adult/Teen     Child

                  Epic Pass                                               $32            $22

                  Military Epic Pass – Active/Retired                     $17            N/A

                  Military Epic Pass – Active/Retired Dependent           $17            $12

                  Military Epic Pass – Veteran                            $27            N/A



                                                   3
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 4 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 4 of 30



                 Military Epic Pass – Veteran dependent                   $27            $17

                 Epic Local Pass                                          $27            $17

                 Epic Day Pass                                            $27            $17

                 Summit Value Pass                                        $27            $17

                 Keystone Plus Pass                                       $17            $12

                 Park City Youth Pass                                     $17            $12

                 Tahoe Local Pass                                         $27            $17

                 Tahoe Value Pass                                         $17            $12

                 Kirkwood Pass                                            $27            $17

                 Afton Alps Pass                                          $17            $17

                 Mt. Brighton Pass                                        $17            $12

                 Wilmot Pass                                              $17            $12

          Plaintiff’s Purchase of Ski Pass Insurance

          16.    Plaintiff purchased from Vail Resorts the Epic Pass providing Plaintiff with

  unlimited and unrestricted access to the mountain resorts owned and/or operated by Vail Resorts

  for the 2019/2020 ski season, and she purchased ski pass insurance from Defendant. A true and

  accurate copy of the Certificate of Season Ski Pass Insurance (“Certificate”) is attached hereto as

  Exhibit A and is incorporated herein by reference.

          17.    The entire contract between Plaintiff and Defendant consists of the Certificate and

  the policy referred to as MASTER POLICY NUMBER: EYHBDISP0317 (“Policy”).

          18.    Plaintiff is the owner of the Policy, which was in force at the time of the alleged

  loss.

          19.    Defendant is the effective and liable insurer of the Policy, and policies meeting the

  class definition (the “Class Policies”).
                                                   4
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 5 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 5 of 30



         20.     The terms of the Policy and Class Policies are not subject to individual negotiation

  and are materially the same for all policy owners.

         Terms of the Policy

         21.     The Policy offers the following coverage:

                 PROPERTY INSURED AND COVERAGE LIMITS: We cover the
                 Season Ski Pass Cost you paid. We cover you against the risk of not being
                 able to use your Season Ski Pass due to a covered peril. We will reimburse
                 you for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-
                 Rata reduction (for the Epic Day Pass) for each day (or portion thereof) that
                 you have used your Season Ski Pass during the Ski/Snowboard Season.

         22.     The Policy defines “Season Ski Pass” as follows:

                 SEASON SKI PASS – means any lift ticket access pass for multiple day
                 usage throughout the duration of the Ski/Snowboard Season.

         23.     The Policy defines the “Ski/Snowboard Season” as follows:

                 SKI/SNOWBOARD SEASON – the period starting on October 15, 2019
                 and ending on April 15, 2020.

         24.     The Policy defines “Season Ski Pass Cost” as follows:

                 SEASON SKI PASS COST – Means the purchase price of the Season Ski
                 Pass.

         25.     The Policy defines the “Daily Rate” as follows:

                 DAILY RATE – means $95 per day for an adult pass (age 13 and up) at all
                 Destination Resorts except; $50 per day at Stevens Pass, Okemo, Stowe and
                 Sunapee; $35 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. DAILY
                 RATE for a child pass (age 12 and under) is $35 per day at all Destination
                 Resorts except $15 per day at Afton Alps, Mt. Brighton and Wilmot Mtn.
                 The DAILY RATE does not apply to Epic Day Pass. Usage reduction for
                 Epic Day pass will be pro-rated for each usage day and if all days have been
                 used there is no refund.

         26.     The Policy defined the “Covered Peril” as follows:

                 PERILS INSURED AGAINST: Subject to the Exclusions and Coverage
                 Limits, the Insured has coverage against Loss of use of your Season Ski
                 Pass if caused by any one of the following unforeseen perils occurring after
                 the effective date of coverage:
                                                  5
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 6 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 6 of 30



                   …

                          e) you are subpoenaed, required to serve on a jury, hijacked,
                          quarantined or your travel visa is denied; (emphasis added)

            27.    The term “quarantined” is not expressly defined within the Policy but is commonly

  understood to mean: “to detain in or exclude by quarantine,” “to isolate from normal relations,” “a

  restraint upon the activities or communication of persons…designed to prevent the spread of

  disease…,” “to exclude, detain, or isolate for political, social, or hygienic reasons,” and “a

  system of measures maintained by governmental authority at ports, frontiers, etc., for preventing

  the spread of disease.” See Merriam-Webster Dictionary; Dictionary.com.

            28.    The Policy defines Loss as follows:

                   LOSS – means your inability to use your Season Ski Pass due to an
                   unforeseen event, occurrence or circumstance.

            29.    The Policy contains no applicable exclusions for viruses, pandemics, related

  government orders or actions taken by Vail Resorts, independently or pursuant to such government

  orders.

            Plaintiff’s Purchase of Ski Pass Insurance

            30.    On September 3, 2019, Plaintiff purchased a season Epic Pass for $939 providing

  her with unlimited access to the Mountain Resorts owned by Vail Resorts.

            31.    On September 3, 2019, Plaintiff purchased the Policy from USIC for $32.

            32.    As of March 14, 2020, Plaintiff had skied 3 days: February 14, 2020, February 21,

  2020, and March 1, 2020.

            Plaintiff’s Loss

            33.    On March 15, 2020, Vail Resorts announced it was closing all its mountain resorts

  in response to the COVID-19 pandemic.



                                                   6
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 7 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 7 of 30



         34.     As a result of the closure, Plaintiff was restrained from entering upon and using the

  facilities of any of the Vail Resort properties and deprived of the use of her Season Epic Pass.

         35.     Eagle County, Colorado, where Plaintiff resides, the Governor of Colorado and the

  President of the United States all issued various orders, limiting human contact and restricting

  travel and activities to only those considered essential.

         36.     Skiing and snowboarding are considered non-essential activities.

         37.     Upon information and belief, all the jurisdictions in which the 33 properties owned

  and/or operated by Vail Resorts were subject to some form of government order related to the

  COVID-19 pandemic which precluded Plaintiff from using her Season Epic Pass.

         38.     Plaintiff is entitled to receive from Defendant payment of the cost of her ski pass

  ($939) less the applicable daily rate ($95 per day) for each day (3 days) that she used her Season

  Epic Pass during the Ski/Snowboarding Season. Therefore, Plaintiff is entitled to compensation in

  the amount of $654 ($939 - $285 = $654).

         39.     On April 7, 2020, Plaintiff gave prompt notice and provided the requested

  information to USIC through its authorized representative as identified in the Policy: American

  Claims Management (“ACM”).

         40.     Any documentation requested was provided to ACM within 90 days after the

  Covered Loss occurred.

         41.     By letter dated April 10, 2020, ACM acknowledged receipt of Plaintiff’s claim

  (“Acknowledgement Letter”), a copy of which is attached hereto as Exhibit B.

         42.     In a separate letter, also dated April 10, 2020 (“Coverage Position”), attached as

  Exhibit C, ACM stated that it had “carefully reviewed the insurance policy referenced above as

  well as the factual basis of the presented claim” but was not making payment or recommending

  payment because it was still determining whether coverage exists.
                                                    7
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 8 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 8 of 30



         43.     The Coverage Position further asserted as follows:

                 (a) In review, the concern of contracting the virus may not be covered under
                     peril (a) because it is not considered Sickness, as defined by the policy,
                     unless your physician certifies you actually contracted the disease. The
                     policy may not provide you reimbursement for governmental
                     authority(s) recommendation or to avoid, or bars travel, and/or “hold in
                     place”.

                 (b) Anxiety, depression, psychological disorders, etc., experienced due to
                     concerns of the virus, travel restrictions imposed, causing the inability
                     to use your pass could disqualify any reimbursement pursuant to
                     exclusion (d).

                 (c) Further, Vail’s decision to close their resorts due to the concern of
                     COVID-19 may not be covered under peril (d) since the reason of the
                     closure is not a Natural Disaster as that term is defined by the policy.

                 (d) In regard to peril (i), in the event a student’s school closed early and the
                     student returned home for on-line classes, it is possible no coverage
                     exists for that cause of losing the ability to use the ski/snowboard season
                     pass.

         44.     The Coverage Position concluded by stating the Defendant’s position as follows:

                 At this time, a final coverage determination has not been made whether pass
                 holders with insurance will receive a reimbursement.

         45.     The Denial Letter failed to address and ignored altogether peril (e) which expressly

  provided coverage if the insured was “quarantined”.

         46.     Plaintiff’s claim for her Loss under the Policy remains unsatisfied.

         47.     Plaintiff and other purchasers of USIC’s pass insurance have made timely claim for

  payment of the benefits due under their policies, but USIC has failed to make payment without

  just cause or excuse.

  V.     CLASS ACTION ALLEGATIONS

         48.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), 23(b)(3)

  and/or 23(c)(4), Plaintiff brings this action on behalf of herself and all others similarly situated,

  and seeks to represent the following class:
                                                    8
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 9 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 9 of 30



           49.      All persons who purchased an Epic Pass for the 2019/2020 ski season and

  purchased from Defendant pass insurance on their Epic Pass, the terms of which provide or

  provided against loss of use of the insured’s season ski pass.

           50.      Excluded from the class is Defendant, any entity in which Defendant has a

  controlling interest, any of the officers, directors, or employees of the Defendant, the legal

  representatives, heirs, successors, and assigns of the Defendant, anyone employed with Plaintiff’s

  counsels’ firms, any Judge to whom this case is assigned, and his or her immediate family.

           51.      Plaintiff’s claims satisfy the numerosity, typicality, adequacy, commonality and

  superiority requirements under Federal Rule of Civil Procedure 23, as set forth more fully herein.

           52.      The persons who fall within the class number in at least the hundreds and most

  likely thousands, and thus the numerosity standard is satisfied. Because class members are

  geographically dispersed across the country, joinder of all class members in a single action is

  impracticable.

           53.      Class members are readily ascertainable from information and records in

  Defendant’s possession, custody, or control. Notice of this action can readily be provided to the

  class.

           54.      There are questions of law and fact common to the claims of Plaintiff and the class

  that predominate over any questions affecting only individual class members. The questions of

  law and fact arising from Defendant’s actions that are common to the class include, without

  limitation:

                 a. Whether the order and directive from the CEO for Vail Resorts closing all 33 resorts

                    in the United States constituted a quarantine under the terms of the Policy because

                    it was “an unforeseen event, occurrence, or circumstance” that restrained class



                                                      9
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 10 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 10 of 30



                   members from entering upon and using the facilities of Destination Resorts for the

                   purposes permitted by the Epic Pass;

                b. Whether governmental orders applicable to class members were an “unforeseen

                   event, occurrence, or circumstance” that constituted a quarantine by restraining

                   class members from traveling to Destination Resorts, engaging in activities, and

                   using the Epic Pass for its intended purpose;

                a. Whether Defendant breached the terms of the Class Policies;

                b. Whether the class sustained damages as a result of Defendant’s breaches of

                   contract;

                c. Whether the class is entitled to damages, restitution, and/or other equitable relief;

                   and

                d. Whether the class, or a subset of the class, is entitled to declaratory relief stating

                   the proper construction and/or interpretation of the Class Policies.

          55.      The questions set forth above predominate over any questions affecting only

   individual persons, and a class action is superior with respect to considerations of consistency,

   economy, efficiency, fairness, and equity to other available methods for the fair and efficient

   adjudication of the claims asserted herein.

          56.      Plaintiff’s claims are typical of the claims of the class in that Plaintiff and the class

   members all purchased ski pass insurance policies containing the same or similar terms including,

   in particular, what constitutes a Covered Peril.

          57.      Plaintiff will fairly and adequately protect and represent the interests of the

   proposed class, because her interests are aligned with, and not antagonistic to, those of the

   proposed class, and she is represented by counsel who are experienced and competent in the



                                                      10
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 11 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 11 of 30



   prosecution of class action litigation, and have particular expertise with class action litigation on

   behalf of purchasers of insurance policies.

          58.     Maintenance of this action as a class action is a fair and efficient method for

   adjudicating this controversy. It would be impracticable and undesirable for each member of the

   class to bring a separate action. Because of the relatively small size of individual class members’

   claims, absent a class action, most class members would likely find the cost of litigating their

   claims prohibitively high and would have no effective remedy. In addition, the maintenance of

   separate actions would place a substantial and unnecessary burden on the courts and could result

   in inconsistent adjudications, while a single class action can determine, with judicial economy, the

   rights of all class members.

                                  COUNT I: BREACH OF CONTRACT

          59.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

          60.     Plaintiff and the class purchased ski pass insurance from Defendant.

          61.     The Policy and Class Policies are valid and enforceable contracts between the

   Defendant and Plaintiff and class members.

          62.     Plaintiff and the class members substantially performed their obligations under the

   terms of the Policy and Class Policies.

          63.     Plaintiff and the class members suffered a Loss from a Covered Peril.

          64.     Defendant has failed to compensated Plaintiff and class members for their

   respective Losses as required by the Policy.

          65.     As a direct and proximate result of Defendant’s breaches, Plaintiff and the class

   have sustained damages that are continuing in nature in an amount to be determined at trial.

                   COUNT II: DECLARATORY AND INJUNCTIVE RELIEF

          66.     The preceding paragraphs are incorporated by reference as if fully alleged herein.
                                                    11
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 12 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 12 of 30



          67.     An actual controversy has arisen and now exists between Plaintiff and the class, on

   the one hand, and Defendant, on the other, concerning the respective rights and duties of the parties

   under the Policy and Class Policies.

          68.     Plaintiff contends that Defendant has breached the Policy and Class Policies by

   failing to timely pay Class Members for their respective Losses by reimbursing each member of

   the class for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Rata reduction (for

   the Epic Day Pass) for each day (or portion thereof) that the member has used his/her Season Ski

   Pass during the Ski/Snowboard Season.

          69.     Plaintiff, therefore, seeks a declaration of the parties’ respective rights and duties

   under the Policy and Class Policies and requests the Court to declare the aforementioned conduct

   of Defendant unlawful and in material breach of the Policy and Class Policies so that future

   controversies may be avoided.

          70.     Pursuant to a declaration of the parties’ respective rights and duties under the Policy

   and Class Policies, Plaintiff further seeks an injunction enjoining Defendant (1) from continuing

   to engage in conduct in breach of the Policy and Class Policies; and (2) ordering Defendant to

   comply with the terms of the Policy and Class Policies including payment of all amounts due.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

   requests relief and judgment against Defendant as follows:

          (a)     That the Court enter an order certifying the class, appointing Plaintiff as a

                  representative of the class, appointing Plaintiff’s counsel as class counsel, and

                  directing that reasonable notice of this action, as provided by Federal Rule of Civil

                  Procedure 23(c)(2), be given to the class;

          (b)     For a judgment against Defendant for the causes of action alleged against it;
                                                    12
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 13 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 13 of 30



          (c)       For compensatory damages in an amount to be proven at trial;

          (d)       For a declaration that Defendant’s conduct as alleged herein is unlawful and in

                    material breach of the Policy and Class Policies;

          (e)       For appropriate injunctive relief, enjoining Defendant from continuing to engage in

                    conduct related to the breach of the Policy and Class Policies;

          (f)       For pre-judgment and post-judgment interest at the maximum rate permitted by

                    law;

          (g)       For Plaintiff’s attorney’s fees;

          (h)       For Plaintiff’s costs incurred; and

          (i)       For such other relief in law or equity as the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.


   April 23, 2020                                  Respectfully submitted,

                                                   MILLER SCHIRGER, LLC


                                                   s/ Joseph M. Feierabend
                                                   John J. Schirger
                                                   Matthew W. Lytle
                                                   Joseph M. Feierabend
                                                   4520 Main Street, Suite 1570
                                                   Kansas City, Missouri 64111
                                                   816-561-6500
                                                   816-561-6501 (f)
                                                   jschirger@millerschirger.com
                                                   mlytle@millerschirger.com
                                                   jfeierabend@millerschirger.com

                                                       $QG




                                                         13
Case 1:20-cv-01152-CMA-GPG Document 1 Filed 04/23/20 USDC Colorado Page 14 of 14
             Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 14 of 30




                                     1RUP6LHJHO
                                     STUEVE SIEGEL HANSON LLP
                                     460 Nichols Road, Suite 200
                                     Kansas City, Missouri 64112
                                     816-714-7100
                                     816-714-7101 (f)
                                     VLHJHO@stuevesiegel.coml

                                     Attorneys for Plaintiff Ann C. Hoak




                                       14
Case 1:20-cv-01152-CMA-GPG Document 1-1 Filed 04/23/20 USDC Colorado Page 1 of 3
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 15 of 30




                            Exhibit A
     Case 1:20-cv-01152-CMA-GPG Document 1-1 Filed 04/23/20 USDC Colorado Page 2 of 3
                 Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 16 of 30
                                                                 CERTIFICATE OF SEASON SKI PASS INSURANCE

                                                                       UNITED SPECIALTY INSURANCE COMPANY
                                            SEASON SKI PASS INSURANCE COVERAGE UNDER MASTER POLICY NUMBER: EYHBDISP0317
                     This is to certify that the undersigned has arranged insurance as hereinafter specified and underwritten by United Specialty Insurance Company.
                                                            Please keep this document as your record of coverage under the plan.

INSURING AGREEMENT: We will provide insurance under the Master Policy in consideration of your payment of the Premium.
EFFECTIVE DATE OF COVERAGE:: This insurance will be effective immediately upon acceptance by us of the Premium and shall remain in effect until the last day of the Ski/Snowboard
Season or the date upon which ski operations are ceased due to an unforeseen event, whichever is earlier.
PROPERTY INSURED AND COVERAGE LIMITS:: We cover the Season Ski Pass Cost you paid. We cover you against the risk of not being able to use your Season Ski Pass due to a
covered peril. We will reimburse you for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Rata reduction (for the Epic Day Pass) for each day (or portion thereof) that you
have used your Season Ski Pass during the Ski/Snowboard Season.

PERILS INSURED AGAINST:: Subject to the Exclusions and Coverage Limits, the Insured has coverage against Loss of use of your Season Ski Pass if caused by any one of the following
unforeseen perils occurring after the effective date of coverage:
           a)    Sickness, Injury or death of you or a Family Member;                                g)   You or a resident relativee have an involuntary, employer-initiated transfer that:
           b)    You have a Pregnancy or Childbirth verified by medical records;                           (i) is within the same organization for which you or a resident relativee have
                  coverage is included for pregnant Season Ski Pass Holder’s                                been continuously employed for at least one year immediately preceding the
                  spouse or domestic partner and minor child;                                               transfer; and (ii)) involves your or a resident relativess relocation to a Primary
            c)   Your Primary Residence being made Uninhabitable by Natural                                Residence 100 or more miles from your current Primary Residence;
                  Disaster;                                                                           h)   You or a resident relativee are involuntarily terminated or laid off by an
            d)   The Destination Resort closes indefinitely due to a Natural Disaster                      employer for whom you or a resident relativee have been continuously
                  (this coverage does not apply if you reside in a state with more                          employed for at least one-year immediately preceding the termination or lay
                  than one Destination Resort and at least one of the other                                 off; or involves a non-renewal of a work visa. This provision is not applicable
                  Destination Resorts is operating);                                                        to temporary employment, independent contractors or self-employed persons;
            e)   You are subpoenaed, required to serve on a jury, hijacked,                          i)   You are a Student (i) who transfers to a school located 100 or more miles from
                  quarantined or your travel visa is denied;                                                your current school; (ii) who is accepted into a foreign study program that will
            f)   You are called to military service; your military leave is revoked;                       cause you to be out of the country during the ski season; (iii) who graduates
                  you are deployed or you are reassigned;                                                   and accepts a job that is 100 or more miles from your current residence.
                                                                                                      j)   You are unable to use your Season Ski Pass due to the inability to travel to the
                                                                                                            United States due to a U.S. Tourist Visa rejection or denial or failure to obtain
                                                                                                            the visa required to enter the United States. Evidence of visa application and
                                                                                                            copy of formal rejection or denial will be required as proof of loss.

EXCLUSIONS:: We do not cover any Loss caused by or resulting from:
a)    an intentional act, except for suicide or attempted suicide by you or a family member.
b)    any felony or criminal acts committed by you;
d)    mental, nervous or psychological conditions or disorders, including but not limited to: anxiety, depression, neurosis, phobia, psychosis, or any related physical manifestations thereof;
e)    use of narcotics, controlled substances or alcohol;
f)    Loss that occurs when this coverage is not in effect;
g)    An Injury, Sickness or other medical condition which, within the 120 day period immediately preceding your coverage effective date: (i) first manifested itself, worsened or became
      acute or had symptoms which would have prompted a reasonable person to seek diagnosis, care or treatment; (ii) for which care or treatment was given or recommended by a
      Physician; or (iii) required taking prescription drugs or medicines, unless the condition for which the drugs or medicines are taken remains controlled without any change in the
      required prescription drugs or medicines.
h)    Hostile or warlike action in time of peace or war, including action in hindering, combating, or defending against an actual, impending or expected attack, by any government or
      sovereign power (de jure or de facto), or by any authority maintaining or using military, naval or air forces; or by military, naval or air forces or by an agent of any such government,
      power, authority or forces, it being understood that any discharge, explosion or use of any weapon of war employing nuclear fission or fusion shall be conclusively presumed to be
      such a hostile or warlike action by such governmental power, authority or forces. Civil disorder, riot, insurrection, rebellion, revolution, civil war, usurped power or action taken by
      governmental authority in hindering, combating or defending against such an occurrence, and seizure or destruction under quarantine, or customs regulations, confiscation by order
      of any government or public authority, or risks of contraband or illegal transportation or trade.

Exclusion g. is waived if the following conditions are met: 1. The Season Ski Pass Insurance is purchased at the same time you make the Initial Payment for the Season Ski Pass; or 2.
All the Insured’s are medically able to ski/snowboard when the Season Ski Pass Insurance Cost is paid. The Initial Payment means the first payment made to the Insured’s Season Ski
Pass Supplier toward the cost of the Season Ski Pass.

DEFINITIONS:
DAILY RATE  E – means $95 per day for an adult pass (age 13 and up) at all Destination Resorts except; $50 per day at Stevens Pass, Okemo, Stowe and Sunapee; $35 per day at Afton
Alps, Mt. Brighton and Wilmot Mtn. DAILY RATE     E for a child pass (age 12 and under) is $35 per day at all Destination Resorts except $15 per day at Afton Alps, Mt. Brighton and Wilmot
Mtn. The DAILY RATE does not apply to Epic Day Pass. Usage reduction for Epic Day pass will be pro-rated for each usage day and if all days have been used there is no refund.
DESTINATION RESORT       T – means the ski resort where you expected to use your Season Ski Pass.
INJURY Y – in the case of you means accidental bodily injury that occurs while your coverage is in effect that prevents your use of your Season Ski Pass, as certified by a Physician at the
time of Loss; and as to a Family Member, means accidental bodily injury that occurs while your coverage is in effect and that is either life threatening or requires your care, as certified by a
Physician.
INSURED  D – means any person for whom the Premium has been paid and accepted by us.
FAMILY MEMBER - means the Season Ski Pass Holder’s spouse, child, domestic partner, daughter-in-law, son-in-law, brother, sister, mother, father, grandparents, grandchild, step-child,
step-brother, step-sister, step-parents, parents-in-law, brother-in-law, sister-in-law, aunt, uncle, niece, nephew, legal guardian, caregiver, foster child, ward or legal ward.
LOSS – means your inability to use your Season Ski Pass due to an unforeseen event, occurrence or circumstance.
NATURAL DISASTER – means a flood, hurricane, tornado, earthquake, fire, wildfire, volcanic eruption, or blizzard that is due to natural causes.
PHYSICIAN  N – means a licensed practitioner including medical, surgical, or dental, services acting within the scope of his/her license. The treating Physician may not be the Season Ski
Pass Holder, Insured, a traveling companion, a Family Member, or a business partner.
PREMIUM  M – means the amount paid for the Season Ski Pass insurance coverage. Premium is 100% fully earned at inception. Premium includes 3% Colorado Surplus Lines Tax.
PRIMARY RESIDENCE       E – means your fixed, permanent and principal home for legal and tax purposes.
RESIDENT RELATIVE      E – means a person who is either the spouse (or domestic partner) or blood relation of the Insured and lives in the same home.
SEASON SKI PASS HOLDER         R – means the person whose name and likeness appear on the Season Ski Pass issued by the Season Ski Pass Supplier.
                                                                                                                       &HUWLILFDWHRI,QVXUDQFH±6NL3DVV&RYHUDJHYVHDVRQ
     Case 1:20-cv-01152-CMA-GPG Document 1-1 Filed 04/23/20 USDC Colorado Page 3 of 3
                 Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 17 of 30
SEASON SKI PASS SUPPLIER          R – means any company that provides a Season Ski Pass for purchase.
SEASON SKI PASS       S – means any lift ticket access pass for multiple day usage throughout the duration of the Ski/Snowboard Season.
SICKNESS    S – in the case of you means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician and that prevents your use of your Season Ski Pass,
as certified by a Physician at the time of Loss; and as to a Family Member means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician that is either
life threatening or requires your care, as certified by a Physician.
SKI/SNOWBOARD SEASON            N – the period starting on October 15, 2019 and ending on April 15, 2020.
SEASON SKI PASS COST         T – means the purchase price of the Season Ski Pass.
STUDENT    T – means college student with at least twelve (12) credits for undergrads or six (6) for graduate students.
UNINHABITABLE       E - means the building structure is unstable and there is risk of collapse in whole or in part; or there is exterior or structural damage allowing elemental intrusions, such as
rain, wind, hail or flood; or there are immediate safety hazards that have yet to be cleared and the home cannot be occupied.
WE, US, or OUR    R – means United Specialty Insurance Company.
YOU or YOUR    R – means the Insured, as the context requires.

TERMINATION OF INSURANCE:: This insurance shall automatically terminate without notice to you on the last day of the Ski/Snowboard Season.

VALUATION:: The value of the Season Ski Pass will be determined at the time of Loss and will be the Season Ski Pass Cost minus the applicable Daily Rate for each day (or portion thereof)
that you have used of your Season Ski Pass during the Ski/Snowboard Season.

OTHER INSURANCE:: If a Loss is also covered by other insurance, we will pay only the proportion of the Loss that this amount of insurance bears to the total amount of insurance covering
the Loss.

DUTIES YOU HAVE AFTER A LOSS:: You will give prompt notice to our authorized representative, listed below. The notice should include: a description of the Loss, the name of the
Season Ski Pass Supplier, the Season Ski Pass Cost, and the date the Season Ski Pass was purchased. All claims under the Policy must be submitted as soon as reasonably
possible but, in any event, no later than July 15, 2020.

                           IF YOU HAVE A LOSS:              American Claims Management                                           Telephone #1-877-895-1297
                           write to:                        P.O. Box 9030                                                        International Calling: +1-385-219-3411
                                                            Carlsbad, CA 92011-9030
                           Or email to:                     NewLosses@ACMClaims.com                                             Or fax #760-827-4081
     Or report online via smartphone or computer            https://www.acmclaims.com/secureforms2/claim/vail

PROOF OF LOSS: Documentation requested must be provided to American Claims Management no more than 90 days after a covered Loss occurs or claim is made, or as
soon after that as is reasonably possible. Failure to provide acceptable proof of loss will cause your claim to be closed without payment.

CONCEALMENT, MISREPRESENTATION AND FRAUD:: If you commit fraud by intentionally concealing or misrepresenting a material fact concerning the insurance evidenced by this
Certificate you will void your insurance under this policy and be subject to prosecution.

EXAMINATION UNDER OATH:: Before recovering for any Loss, if requested, you:
Will send us a sworn statement of loss containing the information we request to settle your claim within 60 days of our request;
Will agree to examinations under oath at our request;
Will produce others for examination under oath at our request;
Will provide us with all pertinent records needed to prove the loss; and
Will cooperate with us in the investigation or settlement of the loss

LOSS PAYMENT/OTHER RECOVERIES:: We will pay or make good any covered Loss under the insurance evidenced by this Certificate within 30 days after we reach agreement with you,
or the entry of final judgment or the filing of an arbitration award, whichever is earlier. We will not be liable for any part of a Loss which has been paid or made good by others.

LEGAL ACTION AGAINST US:: No one may bring legal action against us unless there has been full compliance with all terms of the insurance evidenced by this Certificate; and
such action is brought within one year after you first have knowledge of a Loss.
TRANSFER OF COVERAGE:: Coverage under the policy cannot be transferred by the Insured to anyone else.
OPTIONAL ARBITRATION: In the event you and we fail to agree as to the interpretation or applicability of any of the terms of our Insurance, you may elect to resolve the disagreement
by binding arbitration in accordance with the statutory rules and procedures of the state of Colorado or in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. This option is granted to you subject to the following terms and conditions:
Any arbitration claim instituted to determine coverage under the insurance evidenced by this Certificate must be filed within one year of the occurrence causing the Loss (which in the case
of Sickness is the date you first experience symptoms, and in the case of Injury is the date the Injury occurs).
This optional arbitration clause is intended to grant an additional right to you. All other terms and conditions of this contract remain the same, and no rights or duties of yours or ours shall
be diminished or negated by reason of this clause or exercise of this option.
CANCELLATION:: The insurance evidenced by this Certificate may be canceled at any time by you, upon providing notice in writing to us or Beecher Carlson Insurance Services LLC.
Premium is fully earned and there shall be no return premium due you.
CHANGES:: This Certificate and the Master Policy contains agreements between you and us concerning the insurance afforded. This Certificate’s terms can be amended or waived only by
endorsement issued by us and made a part of the Master Policy.
SERVICE OF SUIT    T: In the event the Company fails to pay any amount claimed to be due, the Company, at the insured's request, will submit to a court of competent jurisdiction within the
United States and will comply with all requirements necessary to give such court jurisdiction. All matters arising hereunder shall be determined in accordance with the law and practice of
such court. Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefore, the Company designates the Superintendent,
Commissioner or Director of Insurance, or other officer specified for that purpose in the Statute, or his successor or successors in office, as our true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of this contract of
insurance, and hereby designated the above named as the person to whom the said officer is authorized to mail such process or a true copy thereof.
IF YOU HAVE ANY QUESTIONS REGARDING THE INSURANCE COVERAGE PROVIDED BY THIS CERTIFICATE: Please contact your agent:
                     Beecher Carlson Insurance Services                      Telephone # 303-996-5456 or #303-996-5413
                     8000 E. Maplewood Ave., Suite 350                       Or fax #770-870-3067
                     Greenwood Village, CO 80111                             Or email: btaylor@beechercarlson.com or shayes@beechercarlson.com

This contract is delivered as a surplus lines coverage under the “Nonadmitted Insurance Act”. The insurer issuing this contract is not licensed in Colorado but is an approved nonadmitted
insurer. There is no protection under the provisions of the “Colorado Guaranty Association Act.”



                                                                                                                         &HUWLILFDWHRI,QVXUDQFH±6NL3DVV&RYHUDJHYVHDVRQ
Case 1:20-cv-01152-CMA-GPG Document 1-2 Filed 04/23/20 USDC Colorado Page 1 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 18 of 30




                             Exhibit B
Case 1:20-cv-01152-CMA-GPG Document 1-2 Filed 04/23/20 USDC Colorado Page 2 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 19 of 30
           American Claims Management
           PO Box 9030                                                                                        Innovative Solutions.
           Carlsbad, CA 92018-9030                                                                             Exceptional Results.


                                                                                                                   April 10, 2020




Ann Hoak
2418 Garmisch Dr #1
Vail, CO 81657

RE:     Acknowledgement
Guest                         : Ann Hoak
Incident Date                 : 03/14/2020
ACM Claim No.                 : 69064491

Dear Ann Hoak:

American Claims Management, Inc. ("ACM") is the third party claims administrator for the Pass Insurance Program.
We acknowledge receipt of the claim you have submitted. Please be advised that your pass will be inactivated
while the claim is being investigated.

In order to process your claim, additional documentation is required to support your claim for reimbursement. At
this time, we are requesting for the information below which matches your cancellation reason:

                 MEDICAL CONDITION:
                 Please have your physician complete the attached medical claim form if you or a family member has suffered
                 a medical condition that prevents the use of the ski pass. NOTE: Physician will need to verify name of any
                 primary caregiver should the medical condition require their care and cause loss of use of their ski pass.

                 PREGNANCY:
                 Please have your physician complete the attached medical claim form if you are unable to use the ski pass
                 due to a pregnancy.

                 DEATH:
                 Please forward the death certificate, or have your physician complete the attached claim form if you or a
                 family member is unable to use the ski pass for this reason.

                 ACTIVE MILITARY SERVICE:
                 Please forward a copy of the military documentation proving deployment or military leave reassignment.

                 EMPLOYER TRANSFER:
                 Please forward relocation documents from your employer outlining the terms of the involuntary, employer-
                 initiated transfer. NOTE: Employer relocation is a qualifying reason if you have been continuously employed
                 within the same organization for at least one year and involves the relocation of your primary residence of 100
                 or more miles.
                 Please provide the following documentation on company letterhead:
                 ___ • The name of your employer
                 ___ • The job title and date of hire
                 ___ • The location you are relocating from and the location where you will be relocated to
                 ___ • The effective date of the relocation and the date you were first notified of the transfer
                 ___ • Your primary residence upon completion of the relocation
                 ___ • Any documentation that would prove your employment with the company of at least 1 year,
                 ______such as a pay stub
                 ** Employer must confirm that this was an involuntary transfer**




                                                                                                                 TOL 877.895.1297
                                                                                                                FAX 619.744.5094
ACMClaims.com                                                                                               CA License #2C37446
Case 1:20-cv-01152-CMA-GPG Document 1-2 Filed 04/23/20 USDC Colorado Page 3 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 20 of 30
           American Claims Management
           PO Box 9030                                                                                            Innovative Solutions.
           Carlsbad, CA 92018-9030                                                                                 Exceptional Results.


                    INVOLUNTARY JOB TERMINATION:
                    Please provide documentation proving the involuntary termination of employment. NOTE: Employer termination
                    is a qualifying reason if you have been continuously employed for at least one year preceding the termination.
                    Please provide the following documentation:
                    ___ • Date you were first notified of termination
                    ___ • Official termination letter from your employer
                    ___ • Any documentation that would prove your employment with the company of at least 1 year,
                    ______such as a pay stub
                    ** Employer must confirm that this was an involuntary termination**

                    COURT APPEARANCE/JURY DUTY:
                    Please provide a copy of the legal document proving you were subpoenaed, called for jury duty, or are
                    hijacked or quarantined and unable to utilize the ski pass.

                    NATURAL DISASTER:
                    Please provide a police report, or other local authority reports or documentation proving your primary
                    residence or destination is uninhabitable due to a natural disaster.

                    STUDENT RELATED CANCELLATION:
                    Please provide one of the following documents that is applicable to your specific circumstance: 1) school
                    transfer documents that indicate you have relocated more than 100 miles from your current school; 2) a study
                    abroad acceptance letter outlining the dates that you will be out of the country; 3) a copy of your diploma
                    and a letter from your employer that indicates you have relocated more than 100 miles from your current
                    residence in order to accept the position.

                    VISA REJECTION OR FAILURE TO OBTAIN:
                    Please provide a copy of your visa application and a copy of the formal rejection or denial of your visa.



The adjuster assigned to handle your claim is noted below. Please forward the requested information to your
adjuster via mail, fax, or email:

                    Kiara Torres Jimenez
                    American Claims Management, Inc.
                    P.O. Box 9030
                    Carlsbad, CA 92018-9030
                    (760) 710-6876
                    Fax number: (760) 827-4081
                    kjimenez@acmclaims.com


Please be advised that this letter should not be construed that your claim has been accepted. Once we confirm
coverage, pass usage, and review your proof of claim, we will confirm if your claim for reimbursement has been
accepted, denied or if additional information is required.

Any person knowingly presents false or fraudulent claim for the payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and maybe subject to fines and confinement in
prison.

If you should have any questions or concerns, please contact the undersigned at the number listed above.

Very truly yours,


Kiara Torres Jimenez
Claims Adjuster




                                                                                                                     TOL 877.895.1297
                                                                                                                    FAX 619.744.5094
ACMClaims.com                                                                                                   CA License #2C37446
Case 1:20-cv-01152-CMA-GPG Document 1-2 Filed 04/23/20 USDC Colorado Page 4 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 21 of 30
           American Claims Management
           PO Box 9030                                                                                   Innovative Solutions.
           Carlsbad, CA 92018-9030                                                                        Exceptional Results.


                                                   CLAIM FORM
                                (MEDICAL & PREGNANCY FORM ONLY)

Ann Hoak
69064491

Please complete this form in its entirety, and return it to the address noted above with the requested
documentation. Note, filing a cancellation/interruption claim will automatically deactivate your season ski pass.
The following documentation is required to process your claim:

Attending Physician’s Statement:
To be completed by the physician certifying cancellation of the ski pass.

Patient Name:                                                         Age:                       Date of Birth:

Address:                                                      City:                     State:            Zip:

Please indicate the medical diagnosis that required cancellation/interruption of season ski pass:



Date of Diagnosis:                                            Diagnosis Code:

Has the patient previously been treated for this condition?

Date of the first treatment for the diagnosis noted above:

List all treatment dates:

Based on your diagnosis do you recommend patient refrain from skiing activities for the winter ski season?

If yes, was an examination performed?

Date of Examination:

Date you recommended cancellation/interruption of the season ski pass:

Due to the diagnosis is the patient required to have a primary caregiver?
All statements above are true and factual, reflecting my best medical judgment. Any false or misleading
statements made in support of and resulting in the payment of a claim shall be subject to legal action for collection
of damages to the Insurance Company against the person or persons making such false and or misleading
statements.

Date:                                     Attending Physician's Signature:

Address:                                                                        Fax number:

City:                                     State:              Zip:              Email address:

Phone:                                          Physician's Stamp:




                                                                                                            TOL 877.895.1297
                                                                                                           FAX 619.744.5094
ACMClaims.com                                                                                          CA License #2C37446
Case 1:20-cv-01152-CMA-GPG Document 1-3 Filed 04/23/20 USDC Colorado Page 1 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 22 of 30




                             Exhibit C
Case 1:20-cv-01152-CMA-GPG Document 1-3 Filed 04/23/20 USDC Colorado Page 2 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 23 of 30
          American Claims Management
          PO Box 9030                                                                                    Innovative Solutions.
          Carlsbad, CA 92018-9030                                                                         Exceptional Results.


                                                                                                              April 10, 2020




Ann Hoak
2418 Garmisch Dr #1
Vail, CO 81657

Claim Number                  : 69064491
Date of Loss                  : 03/14/2020
Re                            : Certificate of Ski Pass Insurance
Season                        : 19-20

Dear Ann Hoak:

American Claims Management (hereinafter "ACM") is the authorized claims representative of United Specialty
Insurance Company (hereinafter "USIC"). On behalf of USIC, we acknowledge the claim you made regarding the
COVID-19 (or "virus") crisis and/or Vail’s early closure of their North American resorts. Difficult decisions have been
made to prioritize the health and wellbeing of our communities and our global population.

In the event you submitted your premium, USIC issued Season Ski Pass insurance (hereinafter "policy") to you for the
2019-2020 ski/snowboard season. A copy of that policy is available to you via the FAQ section of following web link
https://www.epicpass.com/info/pass-insurance.aspx. We are happy to provide you with a copy of the policy upon
your request.

In considering coverage, we have carefully reviewed the insurance policy referenced above as well as the factual
basis of the presented claim. Based upon our review, we issue this letter to inform you that USIC reserves it rights to
further our evaluation of your claim and the policy to determine whether coverage exists. We will provide you with
additional information as soon as it is readily available.

Our coverage position is explained below.

                                                          The Policy

We discuss below certain provisions of the USIC policy. Please note, however, that our discussion involves only a
partial recitation of the terms, conditions, limitations and exclusions contained in the USIC policy. It is not intended
to supplement, amend, supersede or otherwise alter the USIC policy. USIC does not intend to waive any provision of
the USIC policy by virtue of its discussion. Please consult your copy of the USIC policy for a complete listing of all the
terms, conditions, limitations and exclusions contained therein.

INSURING AGREEMENT: We will provide insurance under the Master Policy in consideration of your payment of the
Premium.

PROPERTY INSURED AND COVERAGE LIMITS: We cover the Season Ski Pass Cost you paid. We cover you against the
risk of not being able to use your Season Ski Pass due to a covered peril. We will reimburse you for the Season Ski
Pass Cost minus the applicable Daily Rate or Pro-Rata reduction (for the Epic Day Pass) for each day (or portion
thereof) that you have used your Season Ski Pass during the Ski/Snowboard Season.

PERILS INSURED AGAINST: Subject to the Exclusions and Coverage Limits, the Insured has coverage against Loss of
use of your Season Ski Pass if caused by any one of the following unforeseen perils occurring after the effective
date of coverage:




                                                                                                           TOL 877.895.1297
                                                                                                          FAX 619.744.5094
ACMClaims.com                                                                                         CA License #2C37446
Case 1:20-cv-01152-CMA-GPG Document 1-3 Filed 04/23/20 USDC Colorado Page 3 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 24 of 30
            American Claims Management
            PO Box 9030                                                                                               Innovative Solutions.
            Carlsbad, CA 92018-9030                                                                                    Exceptional Results.


         a) Sickness, Injury or death of you or a Family Member;

         d) The Destination Resort closes indefinitely due to a Natural Disaster (this coverage does not apply if you
         reside in a state with more than one Destination Resort and at least one of the other Destination Resorts is
         operating);

         e) You are subpoenaed, required to serve on a jury, hijacked, quarantined or your travel visa is denied;

         i) You are a Student (i) who transfers to a school located 100 or more miles from your current school; (ii) who
         is accepted into a foreign study program that will cause you to be out of the country during the ski season;
         (iii) who graduates and accepts a job that is 100 or more miles from your current residence.

EXCLUSIONS: We do not cover any Loss caused by or resulting from:

         d) mental, nervous or psychological conditions or disorders, including but not limited to: anxiety,
         depression, neurosis, phobia, psychosis, or any related physical manifestations thereof;

         f) Loss that occurs when this coverage is not in effect;

DEFINITIONS


EFFECTIVE DATE OF COVERAGE: This insurance will be effective immediately upon acceptance by us of the Premium and shall
remain in effect until the last day of the Ski/Snowboard Season or the date upon which ski operations are ceased due to an
unforeseen event, whichever is earlier.

DAILY RATE – means $95 per day for an adult pass (age 13 and up) at all Destination Resorts except; $50 per day at Stevens Pass,
Okemo, Stowe and Sunapee; $35 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. DAILY RATE for a child pass (age 12 and
under) is $35 per day at all Destination Resorts except $15 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. The DAILY RATE
does not apply to Epic Day Pass. Usage reduction for Epic Day pass will be pro-rated for each usage day and if all days have
been used there is no refund.

FAMILY MEMBER - means the Season Ski Pass Holder’s spouse, child, domestic partner, daughter-in-law, son-in-law, brother, sister,
mother, father, grandparents, grandchild, step-child, step-brother, step-sister, step-parents, parents-in-law, brother-in-law, sister-in-
law, aunt, uncle, niece, nephew, legal guardian, caregiver, foster child, ward or legal ward.

NATURAL DISASTER – means a flood, hurricane, tornado, earthquake, fire, wildfire, volcanic eruption, or blizzard that is due to
natural causes.

PHYSICIAN – means a licensed practitioner including medical, surgical, or dental, services acting within the scope of his/her
license. The treating Physician may not be the Season Ski Pass Holder, Insured, a traveling companion, a Family Member, or a
business partner.

SICKNESS – in the case of you means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician
and that prevents your use of your Season Ski Pass, as certified by a Physician at the time of Loss; and as to a Family Member
means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician that is either life threatening
or requires your care, as certified by a Physician.


                                                    Insurance Company Position




                                                                                                                        TOL 877.895.1297
                                                                                                                       FAX 619.744.5094
ACMClaims.com                                                                                                      CA License #2C37446
Case 1:20-cv-01152-CMA-GPG Document 1-3 Filed 04/23/20 USDC Colorado Page 4 of 4
            Case MDL No. 2955 Document 1-5 Filed 06/16/20 Page 25 of 30
             American Claims Management
             PO Box 9030                                                                               Innovative Solutions.
             Carlsbad, CA 92018-9030                                                                    Exceptional Results.


Please be advised that regardless of the reason causing you to lose the ability to use your pass, if you are not an
insured, you are ineligible for reimbursement of your pass price, or any portion thereof, from the policy. Please also
note there is no reimbursement of the cost of your pass if the number of times you used your pass, multiplied by the
applicable daily rate, exceeds your pass price.

In review, the concern of contracting the virus may not be covered under peril (a) because it is not considered
Sickness, as defined by the policy, unless your physician certifies you actually contracted the disease. The policy
may not provide you reimbursement for governmental authority(s) recommendation or to avoid, or bars travel,
and/or "hold in place".

Anxiety, depression, psychological disorders, etc., experienced due to concerns of the virus, travel restrictions
imposed, causing the inability to use your pass could disqualify any reimbursement pursuant to exclusion (d).

Further, Vail’s decision to close their resorts due to the concern of COVID-19 may not be covered under peril (d)
since the reason of the closure is not a Natural Disaster as that term is defined by the policy.

In regard to peril (i), in the event a student’s school closed early and the student returned home for on-line classes,
it is possible no coverage exists for that cause of losing the ability to use the ski/snowboard season pass.

At this time, a final coverage determination has not been made whether pass holders with insurance will receive a
reimbursement.

USIC reserves the right under the policy and applicable law to cite additional policy provisions as may be
appropriate that may further limit the application of coverage under the applicable coverage parts of the USIC
policy. The foregoing letter is premised upon the information previously obtained, and the terms and conditions of
the policy. By limiting policy references to those cited, USIC does not waive any other policy provisions. The
insurance policy in its entirety is incorporated by reference as if it had been stated in full.

We sincerely hope that all of you, your friends and your loved ones remain safe during this unprecedented time
and that the world comes together to move past the challenges we currently face.

Sincerely,


Kiara Torres Jimenez
Claims Adjuster
(760) 710-6876
Fax number: (760) 827-4844
kjimenez@acmclaims.com




                                                                                                          TOL 877.895.1297
                                                                                                         FAX 619.744.5094
ACMClaims.com                                                                                        CA License #2C37446
012013434                                     561758ÿ
                       Case MDL No. 2955 Document 1-5ÿ Filed
                                                        ÿ06/16/20
                                                                ÿ5 Page 26 of 30
                                                                                            +,-./,0123
                               4565ÿ89:;<9=;ÿ>?@<;ÿAÿ89:;<9=;ÿ?Bÿ>?C?<DE?
                                     89:;<9=;ÿ?Bÿ>?C?<DE?ÿF8GHIG<J
                        >KLKMÿ8N>OPQÿRNSÿ>T6PÿUVÿWVXYA=IAYWWZXA>[TA\]\
 ^_`aÿcdÿefghijÿ1kilg̀mhnÿ0fopq`fliÿr_sk`fn                      ,`hiÿgmijvÿ|-||
 toogufijÿh_vÿ+pjuiÿrwqgohgfiÿxdÿtqupimm_                        +pqnÿ,is`fjvÿ2m̀gfhgzz
 yiziqqijÿh_vÿx`ugohq`hiÿ+pjuiÿ{_qj_fÿ2dÿ{`mm̀uwiq               /`hpqiÿ_zÿ1pghvÿ~~ÿ0fopq`fli
 r`poivÿ|}v~--|ÿ,gciqoghnqi`lwÿ_zÿr_fhq`lh                     +pqgojglhg_fvÿ,gciqoghn
 ]CD9H;9BB
 THHÿ>5ÿ?D                                        qikqioifhijÿnP;DHÿ[9=DGCÿMDHGÿ
                                                                 1hpiciÿ1giuimÿ^`fo_fÿ2`fo`oÿrghnÿ
                                                                 ÿ/glw_moÿy_`jÿ
                                                                 1pghiÿ|ÿ
                                                                 `fo`oÿrghn.ÿx3ÿ~~||-ÿ
                                                                 }~~~ÿ
                                                                 `vÿ}~~~~ÿ
                                                                 s`gmvÿm̀fuiohpiciogiuimdl_sÿ
                                                                 ÿÿÿ
                                                                 ?Hÿ5ÿ6=9<G<ÿ
                                                                 xgmmiqÿ1lwgquiq.ÿrÿ
                                                                 |ÿx`gfÿ1hqiihÿ
                                                                 1pghiÿ~ÿ
                                                                 `fo`oÿrghn.ÿx3ÿ~~~ÿ
                                                                 }~~ÿ
                                                                 `vÿ}~~~ÿ
                                                                 s`gmvÿolwgquiqsgmmiqolwgquiqdl_sÿ
                                                                 ÿÿÿ
                                                                 [D;;G ÿ¡9CC9D¢ÿM£;CGÿ
                                                                 xgmmiqÿ1lwgquiq.ÿrÿ
                                                                 |ÿx`gfÿ1hqiihÿ
                                                                 1pghiÿ~ÿ
                                                                 `fo`oÿrghn.ÿx3ÿ~~~ÿ
                                                                 }~~ÿ
                                                                 `vÿ}~~~ÿ
                                                                 s`gmvÿsmnhmisgmmiqolwgquiqdl_sÿ
                                                                 ÿÿÿ
                                                                 ]D;<9=ÿ6;@GIGÿ
                                                                 1hpiciÿ1giuimÿ^`fo_fÿ2`fo`oÿrghnÿ
                                                                 ÿ/glw_moÿy_`jÿ
                                                                 1pghiÿ|ÿ
                                                                 `fo`oÿrghn.ÿx3ÿ~~||-ÿ
                                                                 }~~~ÿ
                                                                 `vÿ}~~~~ÿ
                                                                 s`gmvÿohpiciohpiciogiuimdl_sÿ
                                                                 ÿÿÿ
1111 !"#33$22%2$0&$'(')*2*42                                           21&
012013434                                     561758ÿ
                       Case MDL No. 2955 Document 1-5ÿ Filed
                                                        ÿ06/16/20
                                                                ÿ5 Page 27 of 30
                                                                              +,-./-0ÿ234-5,ÿ6788-5ÿ
                                                                              9:;;<=ÿ?@A:=B<=CÿDDEÿ
                                                                              FGHIÿ9J:Kÿ?L=<<Lÿ
                                                                              ?M:L<ÿNGOIÿ
                                                                              PJKQJQÿE:LRCÿ9SÿTFNNNÿ
                                                                              UNTVGTNVTGIIÿ
                                                                              WJXYÿUNTVGTNVTGINÿ
                                                                              Z[J:;YÿQ[:;;<=\[:;;<=Q@A:=B<=]@^[ÿ
                                                                              _``abcdeÿ̀aÿgdÿca`hidj
                                                                              k3l-./ÿ67m/n-8ÿo-7-5n4-0pÿ
                                                                              9:;;<=ÿ?@A:=B<=CÿDDEÿ
                                                                              FGHIÿ9J:Kÿ?L=<<Lÿ
                                                                              ?M:L<ÿNGOIÿ
                                                                              PJKQJQÿE:LRCÿ9SÿTFNNNÿ
                                                                              UNTVGTNVTGIIÿ
                                                                              WJXYÿUNTVGTNVTGINÿ
                                                                              Z[J:;Yÿqr<:<=Js<Kt\[:;;<=Q@A:=B<=]@^[ÿ
                                                                              _``abcdeÿ̀aÿgdÿca`hidj
 u8n70,7vv
 k3/0ÿw-x5nyz30,                                                 =<{=<Q<KL<tÿsR|,/n0ÿ67m/n-8ÿ}n0~-ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
                                                                               k3/0ÿkÿ+m/75~-5ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
                                                                               6n,,/-ÿ7887nzÿ} ,8-ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
                                                                               un,57mÿ+,y-x-ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
                                                                               +,-./-0ÿ234-5,ÿ6788-5ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
                                                                               k3l-./ÿ67m/n-8ÿo-7-5n4-0pÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
 u8n70,7vv
 +y07,ÿ0n0pn8nÿ                                                =<{=<Q<KL<tÿsR|,/n0ÿ67m/n-8ÿ}n0~-ÿ
 ÿÿÿÿÿÿ                                        ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
 ÿ                                                            _``abcdeÿ̀aÿgdÿca`hidj
                                                                               k3/0ÿkÿ+m/75~-5ÿ
                                                                               ?<<ÿJs^<ÿr^=ÿJtt=<QQÿ
                                                                               _``abcdeÿ̀aÿgdÿca`hidj
1111 !"#33$22%2$0&$'(')*2*42                                                         31&
012013434                                     561758ÿ
                       Case MDL No. 2955 Document 1-5ÿ Filed
                                                        ÿ06/16/20
                                                                ÿ5 Page 28 of 30
                                                                             ,-../01ÿ34554-6ÿ78.50ÿ
                                                                             9:;;ÿ=>?@;ÿA?Bÿ=CCB;DDEÿ
                                                                             FGGHIJKLÿGHÿNKÿJHGOPKQ
                                                                             R-.S4TUÿV.W0X0ÿ
                                                                             9:;;ÿ=>?@;ÿA?Bÿ=CCB;DDEÿ
                                                                             FGGHIJKLÿGHÿNKÿJHGOPKQ
                                                                             V.0Y/0Zÿ[\]0S.ÿ,4550Sÿ
                                                                             9:;;ÿ=>?@;ÿA?Bÿ=CCB;DDEÿ
                                                                             FGGHIJKLÿGHÿNKÿJHGOPKQ
                                                                             ^\_0Y/ÿ,4T/-05ÿ̀040S-]0Zaÿ
                                                                             9:;;ÿ=>?@;ÿA?Bÿ=CCB;DDEÿ
                                                                             FGGHIJKLÿGHÿNKÿJHGOPKQ
 bc
 d0e0Za-Z.
 fZ4.0aÿVY0T4-5.8ÿgZ_WS-ZT0ÿh\6Y-Z8                              B;iB;D;jk;Cÿ>lmaS4-ZÿR0.0Sÿh-_.S\ÿ
                                                                               n=oBAo;pCÿqÿr??CDsÿtcucÿ
                                                                               vwxvÿu=poA?Bjo=ÿ:kB;;kÿ
                                                                               :yok;ÿz{xxÿ
                                                                               |;j@;Bsÿu}ÿwxzxz~z{ÿ
                                                                               x~wx~zxxÿ
                                                                               n=ÿx~wx~vxÿ
                                                                                =opÿ==DkB?Ap=c? ÿ
                                                                               FGGHIJKLÿGHÿNKÿJHGOPKQ
  d-.0ÿ̀450a  d\TU0.ÿ0.
  xzzxzx vÿu}tÿ==ojDkÿjok;Cÿ:i;o=pklÿjDyB=j;ÿu? i=jlÿ9nopojÿA;;ÿÿxxs;;oik
               y >;Bÿvxwz~z{v{Ekk?Bj;lÿ?D;iÿo=;pÿn;o;B=>;jCÿ=CC;Cÿk?ÿi=Bklÿjjÿuc
               ?=9iklip=EsÿAop;Cÿ>lÿjjÿucÿ?=cÿ9kk= ;jkDÿÿvÿo>okÿcÿÿ~ÿu;BkoAo=k;ÿ?A
               :;=D?jÿ:oÿt=DDÿjDyB=j;sÿÿzÿo>okÿcÿÿ~ÿj?p;C; ;jkÿ;kk;Bsÿÿÿo>okÿc
               uÿ~ÿu?@;B=;ÿt?Doko?jE9n;o;B=>;jCsÿ?D;iEÿ9jk;B;CÿxzzxzxE
  xzzxzx zÿu=D;ÿ=DDoj;Cÿk?ÿyC;ÿuBoDkoj;ÿcÿBy;pp?ÿ=jCÿCB=jÿk?ÿ=oDkB=k;ÿyC;ÿBoDk;jÿc
               ocÿ;kÿ}jplÿjkBlcÿ9kB@?sÿEÿ9jk;B;CÿxzzxzxE
  xzzxzx ÿ=oDkB=k;ÿyC;ÿ?jD;jkÿA?B ÿoDDy;CÿiyBDy=jkÿk?ÿzwÿc:cucÿ{{9Ecÿ}ÿ:}:
               ::|cÿ9kB@?sÿEÿ9jk;B;CÿxzzxzxE
  xzwzxzx ÿ}|ÿnÿu:ÿk?ÿ=oDkB=k;ÿyC;ÿBoDk;jÿcÿocÿ=oDkB=k;ÿyC;
               BoDk;jÿcÿoÿoDÿC;Doj=k;Cÿk?ÿ?jCykÿ|:t}ÿiB?;;CojDÿiyBDy=jkÿk?ÿzwÿc:cucÿ
               {{9>E9vE9Eÿ=jCÿ9Eÿ=jCÿn;Ccÿcÿuo@cÿtcÿz9=Eÿ=jCÿ9>Ecÿ:}ÿ}||ÿk=kÿyjp;DD
               D;B@o;ÿ=Dÿ?k;BoD;ÿ>;;jÿ? ip;k;Cÿ?Bÿ=BB=j;Csÿtp=ojkoAA¡Dÿ?yjD;pÿoDÿCoB;k;Cÿk?ÿ;AA;k
               D;B@o;ÿ?Aÿk;ÿDy ?jDÿ=jCÿ? ip=ojkÿiyBDy=jkÿk?ÿyp;ÿÿ?Aÿk;ÿn;C;B=pÿyp;Dÿ?Aÿuo@op
               tB?;CyB;ÿZ\ÿ5-.0Sÿ./-Zÿ^W58ÿ¢£¤ÿ¢¥¢¥¤ÿojÿ?BC;BÿA?Bÿk;ÿojoko=pÿD;Cypojÿ?jA;B;j;ÿk?ÿ>;
               ;pCÿiB? ikplcÿ;ÿi=Bko;DÿD?ypCÿ;i;kÿk?ÿ>;ÿo@;jÿ=ÿAoB ÿkBo=pÿD;kkojÿk=kÿoDÿ¦xÿk?ÿvzx
               C=lDÿAB? ÿk;ÿC=k;ÿ?Aÿk;ÿAoj=pÿiB;kBo=pÿ?jA;B;j;sÿ=jCÿD?ypCÿ>;ÿ=@=op=>p;ÿA?BÿkBo=p
               =?BCojplcÿnsÿu?yBk~Di?jD?B;Cÿ=pk;Bj=ko@;ÿCoDiyk;ÿB;D?pyko?jÿoDÿ?@;Bj;Cÿ>l
               |cucu}}cuo@ÿv{c{cÿ}jÿk;ÿB;? ;jC=ko?jÿ?BÿojA?B =pÿB;§y;Dkÿ?Aÿk;ÿ=oDkB=k;
                ÿC;ÿ?Bÿ?jÿk;ÿB;§y;Dkÿ?Aÿk;ÿi=Bko;Dÿ>lÿ?ko?jsÿk;ÿu?yBkÿ=lÿCoB;kÿk;ÿi=Bko;Dÿk?ÿ;j=;
1111 !"#33$22%2$0&$'(')*2*42                                             +1&
012013434                                     561758ÿ
                       Case MDL No. 2955 Document 1-5ÿ Filed
                                                        ÿ06/16/20
                                                                ÿ5 Page 29 of 30
                        +,ÿ.,ÿ/.012ÿ,/340.1ÿ/5.13.4+6,7ÿ.ÿ8/441/9/,4ÿ:6,;/0/,:/7ÿ60ÿ.,64</0ÿ.14/0,.4+5/ÿ=+8>34/
                        0/86134+6,ÿ>06://=+,?@ÿABÿBCDECEDÿF2ÿG3=?/ÿH<0+84+,/ÿI@ÿJ0?3/116ÿ6,ÿKLMNLMOMO@ÿP/Q4
                        B,12ÿE,402ÿR:9.1:MSÿRE,4/0/=TÿOKLMNLMOMOS
  OKLMULMOMO          VÿWBPXHEÿ6;ÿE,402ÿ6;ÿJ>>/.0.,:/ÿF2ÿA4/></,ÿC6F/04ÿI+11/0ÿ6,ÿF/<.1;ÿ6;ÿJ,,ÿH@
                        Y6.ZJ4460,/2ÿA4/></,ÿC6F/04ÿI+11/0ÿ.==/=ÿ46ÿ>.042ÿJ,,ÿH@ÿY6.ZR>42T>1.SÿRI+11/07
                        A4/></,SÿRE,4/0/=TÿOKLMULMOMOS
  OKLMULMOMO          [ÿBCDECTÿP<+8ÿ9.44/0ÿ<.8ÿ+48ÿ;.:43.1ÿ,/Q38ÿ+,ÿE.?1/ÿH63,42@ÿJ::60=+,?ÿ46ÿ4</ÿH6304\8
                        C/5+8/=ÿG302ÿ]1.,ÿ;60ÿC.,=69ÿG302ÿA/1/:4+6,7ÿ4<+8ÿ:.8/ÿ+8ÿ4</0/;60/ÿ>06>/012ÿ=/8+?,.4/=ÿ;60
                        G302ÿD+5+8+6,ÿ^@ÿ_/:.38/ÿ4</ÿ̀302ÿa+11ÿF/ÿ=0.a,ÿ;069ÿ4<.4ÿD+5+8+6,7ÿ+4ÿ+8ÿ.>>06>0+.4/ÿ4<.4
                        4</ÿ:.8/ÿF/ÿ9.,.?/=7ÿ;60ÿ>0/40+.1ÿ>30>68/87ÿF2ÿI.?+840.4/ÿG3=?/ÿb.11.?</0ÿ+,ÿb0.,=
                        G3,:4+6,@ÿJ::60=+,?127ÿ>3083.,4ÿ46ÿD@H@ÿH616@ÿc@ÿH+5@ÿC@ÿKO@dR.S7ÿ.,=ÿ.8ÿ.>>065/=ÿF2ÿ4</
                        H<+/;ÿG3=?/ÿ6;ÿ4</ÿH63047ÿ4</ÿ3,=/08+?,/=ÿ=+0/:48ÿ4<.4ÿ4</ÿH1/0Zÿ6;ÿ4</ÿH6304ÿ0/.88+?,ÿ4<+8
                        .:4+6,ÿ46ÿI.?+840.4/ÿG3=?/ÿb.11.?</0ÿ.8ÿ4</ÿ0/;/00.1ÿ̀3=?/@ÿJ11ÿ;304</0ÿ>1/.=+,?8ÿ+,ÿ4<+8
                        :.8/ÿ8<.11ÿ0/;1/:4ÿ4</ÿ:.8/ÿ,39F/0ÿ6;ÿMOe:5eOddVMeHIJeb]b@ÿABÿBCDECEDÿF2ÿG3=?/
                        H<0+84+,/ÿI@ÿJ0?3/116ÿ6,ÿKLMULMOMO@ÿP/Q4ÿB,12ÿE,402ÿR:9.1:MSÿRE,4/0/=TÿOKLMULMOMOS
  OVLdVLMOMO          fÿWBPXHEÿ6;ÿE,402ÿ6;ÿJ>>/.0.,:/ÿF2ÿE4<.,ÿI+:<./1ÿc.,?/ÿ6,ÿF/<.1;ÿ6;ÿJ,,ÿH@
                        Y6.ZJ4460,/2ÿE4<.,ÿI+:<./1ÿc.,?/ÿ.==/=ÿ46ÿ>.042ÿJ,,ÿH@ÿY6.ZR>42T>1.SÿRc.,?/7ÿE4<.,S
                        RE,4/0/=TÿOVLdVLMOMOS
  OVLdNLMOMO          NÿWBPXHEÿ6;ÿg+1+,?ÿJ9/,=/=ÿ]1/.=+,?ÿF2ÿ]1.+,4+;;ÿJ,,ÿH@ÿY6.ZÿRg/+/0.F/,=7ÿG68/><S
                        RE,4/0/=TÿOVLdNLMOMOS
  OVLdNLMOMO          UÿJIEWDEDÿHBI]cJXWPÿ.?.+,84ÿh,+4/=ÿA>/:+.142ÿX,830.,:/ÿH69>.,27ÿ;+1/=ÿF2ÿJ,,ÿH@
                        Y6.Z@ÿRJ44.:<9/,48TÿiÿdÿEQ<+F+4ÿJ7ÿiÿMÿEQ<+F+4ÿ_7ÿiÿ^ÿEQ<+F+4ÿH7ÿiÿKÿEQ<+F+4ÿDS
                        Rg/+/0.F/,=7ÿG68/><SÿRI6=+;+/=ÿ6,ÿVLdULMOMOÿ/=+4/=ÿ=3>1+:.4/ÿ4/Q4SR/5.,.7ÿS@ÿRE,4/0/=T
                        OVLdNLMOMOS
  OVLdNLMOMO         dOÿAhIIBWAÿCEjhEAPÿ.8ÿ46ÿh,+4/=ÿA>/:+.142ÿX,830.,:/ÿH69>.,2ÿ0/ÿUÿJ9/,=/=
                        H69>1.+,4ÿF2ÿ]1.+,4+;;ÿJ,,ÿH@ÿY6.Z@ÿRg/+/0.F/,=7ÿG68/><SÿRE,4/0/=TÿOVLdNLMOMOS
  OVLdULMOMO         ddÿAhIIBWAÿ+883/=ÿF2ÿH1/0Z@ÿRJ44.:<9/,48TÿiÿdÿI.?+840.4/ÿG3=?/ÿH6,8/,4ÿg609SÿR/5.,.7ÿS
                        RE,4/0/=TÿOVLdULMOMOS
  OVLdULMOMO         dMÿWBPXHEÿ6;ÿE,402ÿ6;ÿJ>>/.0.,:/ÿF2ÿG6<,ÿG@ÿA:<+0?/0ÿ6,ÿF/<.1;ÿ6;ÿJ11ÿ]1.+,4+;;8ÿJ4460,/2
                        G6<,ÿG@ÿA:<+0?/0ÿ.==/=ÿ46ÿ>.042ÿA3,+4ÿJ,.,=a.1.R>42T>1.S7ÿJ4460,/2ÿG6<,ÿG@ÿA:<+0?/0ÿ.==/=
                        46ÿ>.042ÿJ,,ÿH@ÿY6.ZR>42T>1.S7ÿJ4460,/2ÿG6<,ÿG@ÿA:<+0?/0ÿ.==/=ÿ46ÿ>.042ÿG6<,
                        W/50.396,4R>42T>1.SÿRA:<+0?/07ÿG6<,SÿRE,4/0/=TÿOVLdULMOMOS
  OVLdULMOMO         d^ÿWBPXHEÿ6;ÿE,402ÿ6;ÿJ>>/.0.,:/ÿF2ÿI.44</aÿk+11+.9ÿc241/ÿ6,ÿF/<.1;ÿ6;ÿJ11ÿ]1.+,4+;;8
                        J4460,/2ÿI.44</aÿk+11+.9ÿc241/ÿ.==/=ÿ46ÿ>.042ÿA3,+4ÿJ,.,=a.1.R>42T>1.S7ÿJ4460,/2
                        I.44</aÿk+11+.9ÿc241/ÿ.==/=ÿ46ÿ>.042ÿJ,,ÿH@ÿY6.ZR>42T>1.S7ÿJ4460,/2ÿI.44</aÿk+11+.9
                        c241/ÿ.==/=ÿ46ÿ>.042ÿG6<,ÿW/50.396,4R>42T>1.SÿRc241/7ÿI.44</aSÿRE,4/0/=TÿOVLdULMOMOS
  OVLM[LMOMO         dKÿIBPXBWÿ46ÿJ>>6+,4ÿX,4/0+9ÿH1.88ÿH63,8/1ÿ]3083.,4ÿ46ÿC31/ÿM^RbSÿF2ÿ]1.+,4+;;8ÿA3,+4
                        J,.,=a.1.7ÿJ,,ÿH@ÿY6.Z7ÿG6<,ÿW/50.396,4@ÿRJ44.:<9/,48TÿiÿdÿEQ<+F+4ÿJ7ÿiÿMÿEQ<+F+4ÿ_7
                        iÿ^ÿ]06>68/=ÿB0=/0ÿR]DgÿB,12SSRA43/5/7ÿ].40+:ZSÿRI6=+;+/=ÿ6,ÿVLMNLMOMOÿ/=+4/=ÿ4</ÿ4+41/
                        6;ÿ4</ÿ4/Q4ÿ46ÿ0/;1/:4ÿ4</ÿ4+41/ÿ6;ÿ4</ÿ=6:39/,4ÿ;+1/=SR/5.,.7ÿS@ÿRE,4/0/=TÿOVLM[LMOMOS
  OVLMfLMOMO         dVÿAhIIBWAÿC/430,/=ÿEQ/:34/=ÿF2ÿJ11ÿ]1.+,4+;;8@ÿh,+4/=ÿA>/:+.142ÿX,830.,:/ÿH69>.,2
                        8/05/=ÿ6,ÿVLdULMOMO7ÿ.,8a/0ÿ=3/ÿ[LULMOMO@ÿRg/+/0.F/,=7ÿG68/><SÿRE,4/0/=TÿOVLMfLMOMOS
  O[LOVLMOMO         d[ÿBCDECÿD/,2+,?ÿk+4<634ÿ]0/3̀=+:/ÿdKÿ]1.+,4+;;8\ÿI64+6,ÿ46ÿJ>>6+,4ÿX,4/0+9ÿH1.88
                        H63,8/1ÿ]3083.,4ÿ46ÿC31/ÿM^R?S7ÿF2ÿG3=?/ÿH<0+84+,/ÿI@ÿJ0?3/116ÿ6,ÿ[LVLMOMO@R/5.,.7ÿS
                        RE,4/0/=TÿO[LOVLMOMOS
  O[LOULMOMO         dfÿAPX]hcJPXBWÿ;60ÿEQ4/,8+6,ÿ6;ÿP+9/ÿ46ÿJ,8a/0ÿ60ÿC/8>6,=ÿ46ÿ4</ÿH69>1.+,4ÿF2
1111 !"#33$22%2$0&$'(')*2*42                                                   (1&
012013434                                     561758ÿ
                       Case MDL No. 2955 Document 1-5ÿ Filed
                                                        ÿ06/16/20
                                                                ÿ5 Page 30 of 30
                          +,-,./0.1ÿ3.41,/ÿ56,740819ÿ:.;<=0.7,ÿ>?@60.9AAÿB>0;1=?CÿD/=40.EÿBF.1,=,/GÿHIJHKJLHLHE

                                                  MNOPQÿSTUVWXTÿOTYZTU
                                                      [U\Y]\XZW^YÿQTXTW_Z
                                                     HIJ̀IJLHLHÿ̀LGabGLI
                               MNOPQ /f6?11;LaGgggILbhGHOiWTYZÿO^jTe
                               c^dWYe
                               kT]XUW_ZW^Ye+?7l,1ÿm,6?=1 SOU    T\UXn `GLHo7poH``gLo>qDo
                                                                 WZTUW\e rsr
                               tWii\uiT g                     O^]Ze      HAgH
                               M\dT]e




1111 !"#33$22%2$0&$'(')*2*42                                                &1&
